Filed 2/10/21 Gobron v. Pesheva CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

 STEPHANE GOBRON,                                                        B294271

           Appellant,
                                                                         (Los Angeles County
           v.                                                            Super. Ct. No. GF003972)

 MARIA PESHEVA,

           Respondent.




     APPEAL from orders of the Superior Court of Los Angeles
County, Shirley K. Watkins, Judge. Affirmed.
     Brian G. Magruder for Appellant.
     James Alex Karagianides for Respondent.



                                ________________________
       Appellant Stephane Gobron (father) and respondent Maria
Pesheva (mother) were never married, but are the parents of
seven-year-old twin children. In 2016, mother was granted sole
legal and primary physical custody of the children, and father
was ordered to pay child support. The following year, father
sought modification of the child support order, contending that he
had been furloughed from his job. The court temporarily
suspended father’s child support and set the matter for a hearing.
Prior to the hearing, father apparently filed an income and
expense declaration stating he had a new job and was earning in
excess of $8,000 per month; however, there is no evidence that he
served the income and expense declaration on mother, and the
declaration does not appear in the superior court’s docket. The
court apparently was not aware of father’s new employment, and
it issued an order suspending father’s child support until further
court order. Father did not advise the court of its error and did
not pay any child support for more than 18 months.
       In May 2018, mother filed a motion for current and
retroactive child support. The trial court found father had failed
to disclose his new employment as it had ordered him to do, and
it thus ordered father to pay child support retroactive to the date
he began working. The court further ordered father to pay
mother attorney fees of $2,750 “because of his bad faith conduct
which required the hearing on this motion.”
       On appeal, father challenges nearly all elements of the trial
court’s order, contending that the trial court lacked authority to
enter a modified child support order, erred in calculating support
under California’s uniform support guidelines, and abused its
discretion by ordering retroactive support and attorney fees. As
we discuss, we conclude that father forfeited the first two




                                 2
contentions by failing to raise them below, and his latter two
contentions lack merit. We therefore affirm the trial court’s
orders in full.
       FACTUAL AND PROCEDURAL BACKGROUND
       A.    Background
       Mother and father are the parents of twin children, A. and
D., who were born in January 2013. Father is an engineer, and
mother is an ophthalmologist and eye surgeon.
       Father filed a paternity action immediately after the
children’s birth. Following a contested trial, the court entered a
judgment in December 2015 that determined paternity and made
child custody and support orders. Mother was given primary
physical custody of the children, as well as the authority to make
health-care decisions for the children; as to all other issues, the
parents were ordered to make decisions jointly. The court
ordered father to pay mother child support of $1,738 per month,
plus 50 percent of uninsured health care expenses.
       B.    August 31, 2016 Order
       On August 31, 2016, after further litigation between the
parties, the court granted mother sole legal and primary physical
custody of the twins. The court explained the basis for its order
as follows:
       “After many appearances in court by [father], the court was
able to experience first-hand the extraordinarily contentious
nature of his personality. His testimony was presented in a
manner which was consistently strident, argumentative, and
rude to the court, [mother], and opposing counsel. He was
uncompromising in his testimony and positions. His face was
angry, livid, and his voice was often raised. His entire demeanor
was abusive and demanding and he seemed on the verge of a




                                 3
tantrum at many points. By contrast, [mother] throughout these
proceedings talked in a calm, gentle voice; she has been courteous
to [father] and has never argued with him nor raised her voice.
She has been respectful of the proceedings and has never seemed
aggravated or upset, despite the prolonged nature of these
proceedings. . . .
       “Analyzing the dynamic between the parties, the court
finds that [mother] constantly has to pacify or accommodate
[father] because of the aggressiveness of his physical posture and
tone of voice. [Father] had no insight into his own aggressiveness
or the inappropriateness of his tone of voice or angry visage.
[Mother] appeared emotionally battered in her posture and
demeanor in court. The court believes exposing the children to
this dynamic or to a father who cannot control himself in this
manner ultimately will have a very damaging effect on the
children.
       “The current custody orders fashioned by the court are
untenable due to the contentious nature of the parties’
relationship. . . . Having now evaluated the parties’ demeanor in
the courtroom on several occasions, the deteriorating situation
between the parties, the twins’ exhaustion (as described by both
parents), and having considered the parties’ many declarations,
the court concludes that while [mother] has been willing to
modify her behavior and try to co-parent, [father] remains
intransigent, immature, and hostile to [mother]. The court sees
no likelihood whatsoever of his gaining insight into his behavior
nor being able to co-parent. The court finds his pugnacious
conduct, his disparaging comments about [mother], his
inflexibility and his belief that he is the only parent to offer
anything to the children will result in further conflict and




                                4
emotional distress for the children, from which they must be
protected. . . . [¶] . . . [¶]
       “Accordingly, the court finds that there has been a
substantial change of circumstance since the court last made its
custody orders, that the children are at risk of being engulfed in
the virulent relationship which the father is intent on fostering,
and that it is in the best interests of the children to . . . award[]
[mother] sole legal [custody] on all issues, not only medical. She
shall provide the father with information about the children’s
health, education, and welfare, but she shall have final decision-
making power. To rule otherwise would inflict on [mother] and
the children, endless vituperative and over-bearing arguments by
their father as he attempts to gain his way in all decisions,
regardless of whether the mother’s input is more appropriate for
the children.”
       The court granted father overnight visits with the children
on alternating weekends, plus holidays. Based on the visitation
schedule, the court found father’s custodial share was
approximately 20 percent, and it increased his child support
obligation to $2,335 per month ($1,735 in guideline support, plus
$600 for childcare expenses).
       C.    Father’s Request to Modify Child Support
       In November 2016, father filed requests to increase
visitation and reduce child support. In support, he submitted an
income and expense declaration stating that he was still working
for the same employer, Andrew Technologies, LLC, but his salary
had been reduced. Subsequently, on February 15, 2017, father
filed another income and expense declaration stating he had been
furloughed by Andrew Technologies on February 13, 2017.




                                  5
       On March 2, 2017, the court ordered father’s child support
obligation temporarily reduced to zero, and it continued the
hearing to May.
       On April 19, 2017, father filed a declaration that stated,
among other things, that as of March 6, 2017, he was “working a
full-time salaried position at MDIC (Irvine, CA), with a weekly
gross salary of $2,000.” There is no evidence that father served
the April 19 declaration on mother. Thereafter, on May 3, 2017,
father apparently filed an income and expense declaration that
contained similar information—i.e., that father began working at
MDIC on March 6, earning a gross salary of $2,000 per week.
Although the income and expense declaration bears a
“conformed” file stamp, it does not appear in the trial court’s
docket and does not include a proof of service on mother.
       The court held a hearing on May 10, 2017, and on June 12,
2017, it issued a written order reducing father’s child support
obligation to $0 commencing March 2017 and continuing until
further order of the court. The express basis for the elimination
of child support was the court’s erroneous belief that father was
not employed: The order recites that father’s income as of
February 15, 2017 “declined to zero as he was furloughed by
Andrew Technologies.”1 The court ordered father to make at
least three job inquiries each week, and to provide mother “with
copies of any correspondence with Andrew Technologies that
reflects that he has been permanently terminated, rehired, or


1     It is clear from the order that the court was not aware
father had filed another income and expense declaration in May.
The order says: “Neither party appeare[d] to have filed a new
Income and Expense Declaration after March 2, 2017.”




                                6
taken off furlough, as well as copies of his pay stubs for the first
three months when his employment status with Andrew
Technologies changes.” The court also advised father that he had
“an equal responsibility to support the children provided he is
capable of full time employment[,] and that the court may impute
income to [father] should he fail to do so.”
      D.     2017 Requests for Orders
      In August 2017, both mother and father filed motions that
are not part of our appellate record, but which appear to have
addressed child support, visitation, attorney fees, and sanctions.
On March 14, 2018, the court entered an order that denied
father’s request for attorney fees and sanctions but, for reasons
not apparent from the record, did not address any other pending
issues.
      E.     Mother’s Request to Modify Child Support and for
             Retroactive Child Support; Father’s Request for Joint
             Legal and Physical Custody
      On May 18, 2018, mother filed a request for current and
retroactive child support. Mother asserted that father was
employed, but had not paid any child support since
February 2017. She therefore asked the court to enter a support
order based on the child support guideline and to make the order
retroactive to the date father became employed. Mother asserted:
“Both [father] and [mother] requested modifications of the
support order in August of 2017. The matter was continued
several times and [mother] believed that when the court took all
matters under submission at the last hearing that child support
would be addressed and . . . ordered. It was not. [Mother] needs
guideline support.”




                                 7
       On June 1, 2018, father filed a request for joint legal and
physical custody of the children. Father argued that a change in
custody was appropriate in light of his changed circumstances—
namely, he had moved from Irvine to San Gabriel, and thus he
was living near mother’s residence and the children’s school.
       Father filed an updated income and expense declaration on
August 20, 2018. It stated that during the preceding 12 months
(August 2017 through July 2018), father had been employed by
both MDIC, for whom father began working on March 6, 2017,
and Andrew Technologies, which apparently rehired father or
took him off furlough at some unspecified date.2 Father stated
that his most recent month’s income was $11,499, and his
average monthly income during the last 12 months was $9,193.
Both calculations were based on combined earnings from MDIC
($5,200—$12,300/month) and Andrew Technologies ($3,226—
$6,299/month).
       Although father acknowledged that he had been employed
since March 6, 2017, he objected to mother’s request for support
prior to May 18, 2018, the date mother filed her modification
request. Father asserted that he had disclosed his MDIC income
in his April 19, 2017 declaration, his May 3, 2017 income and
expense declaration, a motion for reconsideration filed June 22,
2017, and a response to mother’s declaration filed in October
2017.3 Thus, he asserted, mother had been on notice prior to the


2     Because father’s August 20 income and expense declaration
addressed only the preceding 12 months, it did not indicate when
father resumed working for Andrew Technologies.
3     The latter two documents are not part of our appellate
record.




                                8
May 10, 2017 hearing that father had resumed gainful
employment, and she “could have used this information at said
hearing and requested a support order based on the income I had
disclosed in my Income and Expense Declaration. However, for
whatever reasons, she did not.”
      Father estimated based on mother’s December 15, 2017
paystub that her current gross income was $144,670 per year, or
$12,580 per month. Because mother worked approximately
24 hours per week, father asserted mother was “under employed,”
and he asked that child support be based on mother’s earning
capacity, rather than on her actual income.
      F.     August 30, 2018 Hearing
      The court held a combined hearing on mother’s and father’s
motions on August 30, 2018. Mother’s counsel noted that father
had not paid any child support in over a year, and that mother
had expected child support to be addressed in the court’s most
recent order. Counsel thus asked that support be awarded
retroactively.
      The court asked father whether he had paid anything
towards the children’s support since March 2017; father said he
had bought the children food and clothes and had paid “what the
court order stated.” Father also admitted that he had started a
new job “three or four days” after the March 2, 2017 hearing, and
he contended that he had filed an updated income and expense
declaration disclosing his new income in April 2017, and “four
times in the last six months.”
      At the conclusion of the hearing, father’s counsel told the
court that mother had not filed an income and expense




                                9
declaration with her request for child support.4 The court noted
that the docket showed mother had filed an income and expense
declaration in January, and it asked whether mother’s income
had changed since then. Her counsel said it had not. The court
thus directed mother to file and serve a current income and
expense declaration no later than September 4, 2018, and it said
that all pending matters would be submitted as of that date.
       Mother filed an updated income and expense declaration
immediately after the hearing. It stated that mother continued
to work for Dr. Paul Urrea, earning an average monthly salary of
$12,751, and her childcare expenses were $500 per month.
       G.     September 7, 2018 Orders
              1.    Child Support Order
       On September 7, 2018, the court ordered father to pay child
support of $1,678 per month beginning March 6, 2017. The court
stated that its support order was based on father’s average
income of $11,499 per month, mother’s average income of $12,580
per month, childcare expenses of $500 per month, and an 80/20
custody split. The court explained that it was electing to make
its order retroactive to March 6, 2017 because “[father] was
granted a temporary stay of child support and was ordered to
disclose new employment and earnings[,] which he failed to do.
Because [mother] should not have been prejudiced by this failure
to disclose, child support is retroactive to the date of his new
employment.”

4      Mother’s counsel said mother had attached a current
income and expense declaration to her May 18, 2018 motion for
child support. The court did not find that document in its docket,
but it noted that the clerk’s office recently had not been
separately filing declarations attached to requests for orders.




                                10
       The court also ordered father to pay mother attorney fees of
$2,000 pursuant to Family Code5 section 271 “because of his bad
faith conduct which required the hearing on this motion. [¶] The
bases for this ruling include: [¶] ATTORNEY FEES [¶] A. The
court finds that the attorney fees requested by [mother] are
reasonable and necessary because of [father’s] conduct in failing
to disclose his income as required by the court. [¶] B. Father
made his payment of guideline child support dependent on
changes to the custody order in his declaration of 2/5/18, further
evidence of his bad faith.”6
             2.     Custody and Visitation Order
       In a separate order, the court denied father’s request for a
change in legal and physical custody, denied father’s request for
changes to the visitation order, and granted mother attorney fees
of $750. The court found that changes in custody and visitation
were not in the children’s best interests, noting that it found
credible “the testimony of mother that father continues to engage
in obstreperous behavior, continues to disregard co-parenting,
continues to diminish and disrespect the mother, routinely
embroils the children in this litigation, and is self-centered and
not child-centered.”
       On November 30, 2018, father timely appealed from the
September 7, 2018 orders.


5     All subsequent undesignated statutory references are to
the Family Code.
6      Father attached to his reply declaration (filed August 23,
2018) a June 22, 2018 email to mother in which he offered to
resume paying guideline support if mother agreed to increase
visitation.




                                11
                           DISCUSSION
       Father makes 13 separate arguments in support of
reversal, but his contentions may be summarized as follows:
       (1)   The trial court abused its discretion by modifying the
child support order because mother did not submit a current
income and expense declaration prior to the August 30, 2018
hearing;
       (2)   The trial court erred in calculating guideline child
support because it miscalculated mother’s and father’s salaries
and custodial percentages;
       (3)   The trial court abused its discretion by making its
child support order retroactive to March 6, 2017; and
       (4)   The trial court exceeded its jurisdiction by ordering
father to pay mother’s attorney fees and costs.
       As we discuss, each of father’s contentions either was
forfeited or is without merit. We therefore will affirm in full.
                                  I.
                          Legal Standards
       “California has a strong public policy in favor of adequate
child support.” (In re Marriage of Cheriton (2001) 92 Cal.App.4th
269, 283, citing County of Kern v. Castle (1999) 75 Cal.App.4th
1442, 1455; Stewart v. Gomez (1996) 47 Cal.App.4th 1748, 1754.)
That policy is expressed in statutes embodying the statewide
uniform child support guideline, which require courts “to adhere
to certain principles, including these: ‘A parent’s first and
principal obligation is to support his or her minor children
according to the parent’s circumstances and station in life.’
(§ 4053, subd. (a).) ‘Each parent should pay for the support of the
children according to his or her ability.’ (§ 4053, subd. (d).)
‘Children should share in the standard of living of both parents.




                                12
Child support may therefore appropriately improve the standard
of living of the custodial household to improve the lives of the
children.’ (§ 4053, subd. (f).)” (In re Marriage of Cheriton, at
p. 283.)
       “The amount of child support normally payable is
calculated based on a complicated algebraic formula found at
Family Code section 4055. Although this formula is referred to
as the statewide uniform ‘guideline’ (§ 4055), ‘guideline’ is a
misleading term. (In re Marriage of Hubner (2001)
94 Cal.App.4th 175, 183.) The formula support amount is
‘presumptively correct’ in all cases (see §§ 4053, subd. (k), 4057,
subd. (a)), but ‘may be rebutted by admissible evidence showing
that application of the formula would be unjust or inappropriate
in the particular case . . . .’ (§ 4057, subd. (b).)” (In re Marriage
of Cryer (2011) 198 Cal.App.4th 1039, 1047–1048, fn. omitted.)
       “A trial court’s award concerning child support is reviewed
for abuse of discretion. [Citations.] Likewise, a determination
regarding a request for modification of a child support order will
be affirmed unless the trial court abused its discretion, and it will
be reversed only if prejudicial error is found from examining the
record below. [Citation.] In addition, a trial court’s decision
whether to make an order for child support retroactive is
reviewed under an abuse of discretion standard. [Citation.]
       “Of course, the trial court’s discretion is not unfettered. It
has ‘ “a duty to exercise an informed and considered discretion
with respect to the [parent’s child] support obligation . . . .”
[Citation.]’ [Citation.] Moreover, we are mindful that the
deferential standard concerning child support orders is tempered
significantly by this state’s uniform child support guideline . . . .
‘In short, the trial court’s discretion is not so broad that it “may




                                 13
ignore or contravene the purposes of the law regarding . . . child
support.” ’ ” (In re Marriage of Leonard (2004) 119 Cal.App.4th
546, 555.)
                                  II.
      Father Forfeited His Objection to the Trial Court’s
            Entry of a Modified Child Support Order
        Father urges that the trial court lacked discretion to
proceed with the August 30 hearing and to enter a child support
award because mother did not file an income and expense
declaration prior to the hearing. He contends that allowing
mother to update her income and expense declaration after the
hearing precluded him from “ ‘meeting and rebutting’ ” mother’s
evidence of her income and, thus, denied him a fair trial.
Alternatively, father urges that mother’s untimely submission of
her income and expense declaration violated the California Rules
of Court.
        Mother contends that father forfeited this contention by
failing to raise it below, and we agree. A party forfeits his or her
right to challenge a ruling on appeal by failing to raise the issue
in the trial court. (In re S.B. (2004) 32 Cal.4th 1287, 1293.)
“ ‘[A] reviewing court ordinarily will not consider a challenge to a
ruling if an objection could have been but was not made in the
trial court. [Citation.] The purpose of this rule is to encourage
parties to bring errors to the attention of the trial court, so that
they may be corrected. [Citation.]’ [Citation.]” (In re Daniel B.
(2014) 231 Cal.App.4th 663, 672; see also In re A.C. (2017)
13 Cal.App.5th 661, 671 [“ ‘ “An appellate court will ordinarily
not consider procedural defects . . . where an objection could have
been but was not presented to the lower court by some




                                 14
appropriate method” ’ ”]; In re Marriage of Hinman (1997)
55 Cal.App.4th 988, 1002 [same].)
      In the present case, father knew well in advance of the
August 30 hearing that mother had not filed an updated income
and expense declaration; indeed, it was father’s counsel who
brought the issue to the court’s attention. In response, the court
ordered mother to file an income and expense declaration no later
than September 4, and it said that all pending matters would be
submitted as of that date. Neither father nor his counsel objected
to the court’s order, requested a continuance of the hearing, or
requested the opportunity to submit a response to mother’s
income and expense declaration. Nor did father file an objection,
response, or request for further hearing during the seven days
between mother’s filing of her updated income and expense
declaration and the issuance of the court’s order. Accordingly,
father failed to preserve the issue for appeal.7




7      Although it is not relevant to our forfeiture analysis, we
note that mother’s updated income and expense declaration
reflected nearly the same income father himself had attributed to
mother. In his August 20, 2018 submission to the court, father
estimated that mother’s average monthly income was $12,580;
mother’s actual average monthly income, as reflected in her
amended income and expense declaration, was $12,751. Under
these circumstances, were we to reach father’s contentions on the
merits, we would be hard-pressed to find a violation of father’s
“constitutionally guaranteed right to a fair trial.”




                                15
                                    III.
          Father Forfeited His Specific Objections to
        the Trial Court’s Modified Child Support Order
       In addition to challenging the trial court’s authority to
order him to resume paying child support, father also challenges
the court’s support calculation. Specifically, father contends the
trial court erred by calculating guideline support based on
(1) father’s most recent monthly income, rather than his average
monthly income, (2) father’s estimate of mother’s income, rather
than mother’s actual income as disclosed in her income and
expense declaration, and (3) an erroneous estimate of each
parent’s custodial time.
       Mother contends father forfeited these contentions by
failing to raise them below and, again, we agree. “For better or
worse, California child support law now resembles determinate
sentencing in the criminal law: The actual calculation required
of the trial judge has been made . . . so complicated (see
generally, Fam. Code, § 4055) that, to conserve judicial resources,
any errors must be brought to the trial court’s attention at the
trial level while the error can still be expeditiously corrected.” (In
re Marriage of Whealon (1997) 53 Cal.App.4th 132, 144.) If the
parent fails to do so, the errors are forfeited. (Ibid.)
       In re Marriage of Whealon, supra, 53 Cal.App.4th 132, is
illustrative. There, a father asserted on appeal that the trial
court had overstated his income for purposes of determining child
support by using only his last month’s income, rather than an
average of the last 12 months. (Id. at pp. 143–144.) The Court of
Appeal held that because the father had failed to bring the error
to the attention of the trial court in a motion for reconsideration,
the error was forfeited. (Id. at p. 144.)




                                 16
       Similarly, in In re Marriage of Hinman, supra,
55 Cal.App.4th at p. 1002, a noncustodial mother urged that the
trial court had improperly calculated child support by, among
other things, miscalculating father’s federal withholding
exemptions and custodial time. The Court of Appeal held mother
had forfeited these alleged errors by failing to raise them below:
“ ‘An appellate court will ordinarily not consider procedural
defects or erroneous rulings . . . where an objection could have
been, but was not, presented to the lower court by some
appropriate method. [Citations.] [Citation.]’ Failure to object to
the ruling or proceeding is the most obvious type of implied
waiver. [Citation.] Accordingly, [mother] is foreclosed from
challenging the computation of the child support award on
appeal.” (Ibid.; see also In re Marriage of Calcaterra & Badakhsh
(2005) 132 Cal.App.4th 28, 37 [father forfeited alleged child
support calculation error by failing to ask trial court to accept
revised Dissomaster calculation during hearing on motion for
reconsideration]; Hogoboom & King, Cal. Practice Guide: Family
Law (The Rutter Group 2020), ¶ 6:250 [“any claimed error in the
formula support calculation . . . must be brought to the trial
court’s attention (by objection to the evidence, by motion for
reconsideration or otherwise) while the error can still be
expeditiously corrected; otherwise, the error is waived”].)
       In the present case, the record does not reflect that father
brought any of the alleged errors of which he now complains to
the trial court’s attention, either at the hearing, in a post-hearing
motion for reconsideration, or otherwise. Accordingly, father is
foreclosed from challenging the trial court’s computation of the
child support award.




                                 17
                                 IV.
         The Trial Court Did Not Abuse Its Discretion
        by Ordering Child Support as of March 6, 2017
       Father contends the trial court erred by making its award
of child support retroactive to March 6, 2017. As we discuss, we
find no abuse of discretion.
       A.    Legal Principles
       Under California law, both parents are “mutually
responsible for the support of their child[ren].” (See § 4053,
subd. (b); see also § 3900.) This principle is embedded in
California’s statutory statewide uniform guideline, which
calculates support based principally on each parent’s net
disposable income and custodial time. (§§ 4055, 4060; In re
Marriage of McHugh (2014) 231 Cal.App.4th 1238, 1245.)
       By his own admission, father was employed at all times
between March 6, 2017 and September 7, 2018. For the periods
March through May 2017 and August 2017 through July 2018,
father’s monthly income was never less than $8,200, and in some
months it exceeded $12,000.8 Accordingly, there can be no real
dispute that father’s income throughout the 18 months at issue
would have required a guideline child support award well above
$0.
       Although father appears to concede his income would have
justified a child support award during the relevant period, he
urges that the trial court was precluded by section 3651 from
ordering support retroactive to a date prior to May 18, 2018, the



8     The appellate record does not contain information about
father’s income in June or July 2017.




                               18
day mother filed the present modification request.9 Not so.
Section 3651, subdivision (c)(1), provides that, with exceptions
not relevant here, a support order “may not be modified or
terminated as to an amount that accrued before the date of the
filing of the notice of motion or order to show cause to modify or
terminate.” (Italics added.) “ ‘Accrued’ means ‘past due.’ ” (In re
Marriage of Sabine & Toshio M. (2007) 153 Cal.App.4th 1203,
1212, citing Taylor v. Superior Court (1990) 218 Cal.App.3d 1185,
1188.) By its plain language, thus, this section precludes courts
from retroactively forgiving past-due support. (E.g., S.C. v. G.S.
(2019) 38 Cal.App.5th 591, 600 [support arrears].)10 In the


9       Although child support ordered for any period prior to the
entry of an order technically is “retroactive,” the Family Code
distinguishes between support orders that concern periods before
and after the filing of a notice of motion or order to show cause to
modify or terminate support. (E.g., § 3653, subd. (a).) Because
father concedes trial courts have discretion to award child
support retroactive to the date a request to modify support is
filed, for purposes of this opinion we will use the term
“retroactive support” to refer only to support that predates a
motion to modify support.
10     This section implements federal law, which requires each
state to “have in effect laws requiring” that each installment of
child support “is (on and after the date it is due)—[¶] (A) a
judgment by operation of law, with the full force, effect, and
attributes of a judgment of the State, including the ability to be
enforced, [¶] (B) entitled as a judgment to full faith and credit in
such State and in any other State, and [¶] (C) not subject to
retroactive modification by such State or by any other State;
[¶] except that [a state] may permit modification with respect to
any period during which there is pending a petition for
modification . . . .” (42 U.S.C. § 666(a)(9)(B)), italics added; see In



                                  19
present case, however, father was not ordered to pay any support
between February 2017 and September 2018, and thus no
support “accrued”—i.e., was past due—as of the date of the filing
of the notice of motion. Section 3651, subdivision (c), thus, does
not govern the present case.
         Father’s contention regarding retroactive child support
arguably finds some support in section 3653, which father has
not cited. Section 3653 says that an order modifying or
terminating a support order “may be made retroactive to the date
of the filing of the notice of motion or order to show cause to
modify or terminate.” (§ 3653, subd. (a).) Some appellate
opinions have said this provision “ ‘permit[s] the trial court to
make its ruling retroactive to the filing date of the motion, but no
earlier.’ ” (Stover v. Bruntz (2017) 12 Cal.App.5th 19, 26, italics
added; see also In re Marriage of Gruen (2011) 191 Cal.App.4th
627, 638 [“even on a showing of changed circumstances, a ‘court
may not retroactively modify a prior order for temporary spousal
support’ ”]; S.C. v. G.S., supra, 38 Cal.App.5th at pp. 598–599
[“ ‘ “[t]he Legislature has established a bright-line rule that
accrued child support vests and may not be adjusted up or down.
[Citations.] If a parent feels the amount ordered is too high—or
too low—he or she must seek prospective modification” ’ ”].)
Significantly, however, none of these opinions applied section
3653 as father would have us do here, to shield a noncustodial
parent from paying retroactive support based on undisclosed or
unattributed income. To the contrary, each of the cited cases


re Marriage of LaMoure (2011) 198 Cal.App.4th 807, 818.)
Plainly, a temporary suspension of child support is not a
“judgment” which may be accorded “full faith and credit.”




                                 20
considered a noncustodial parent’s request to retroactively
decrease support, not to increase it. (See Stover v. Bruntz, supra,
12 Cal.App.5th at pp. 26–27, 29–30 [trial court abused its
discretion by retroactively reducing father’s child support
arrearages by giving father a “credit” for months in which mother
could not prove childcare expenses; allowing father to
retroactively avoid childcare costs “could seriously destabilize the
minor children’s home life and [mother’s] ability to meet their
needs”]; In re Marriage of Gruen, supra, 191 Cal.App.4th at
p. 639 [trial court exceeded its jurisdiction by reducing father’s
support obligation retroactively; mother was “entitled to rely on
the amount of temporary support ordered without the threat of
having to repay or credit [father] with any portion of accrued
support”]; S.C. v. G.S., at p. 600 [trial court abused its authority
by absolving father of support arrears and associated interest
that had accrued years earlier].)
       Moreover, notwithstanding the language of section 3653,
appellate courts have affirmed orders retroactively modifying
support where appropriate in light of the equities of particular
cases. For example, In In re Marriage of Economou (1990)
224 Cal.App.3d 1466, 1476–1478, the Court of Appeal held that
the trial court did not abuse its discretion by setting aside a
stipulated support order and retroactively increasing a father’s
child support obligation to a date prior to the mother’s filing of a
modification request because “special circumstances” and “the
interest of fairness” so required. Similarly, in In re Marriage of
Ford (1972) 24 Cal.App.3d 62, 64–68, the trial court was held not
to have abused its discretion by directing a father to pay a
portion of a child’s medical expenses incurred prior to the date
the mother filed an order to show cause. (See also In re Marriage




                                 21
of Spector (2018) 24 Cal.App.5th 201, 207–218 [trial court did not
abuse its discretion by, on its own motion, retroactively modifying
spousal support order to correct errors]; In re Marriage of Freitas
(2012) 209 Cal.App.4th 1059, 1073–1076, [trial court not
precluded from retroactively amending spousal and child support
orders because it had expressly reserved jurisdiction to do so];
In re Marriage of Murray (2002) 101 Cal.App.4th 581, 593–594,
599–600, disapproved on other grounds in Conservatorship of
O.B. (2020) 9 Cal.5th 989, 1010, fn. 7 [affirming order
retroactively reinstating spousal support and awarding
arrearages; although trial court had abused its discretion years
earlier by reserving right to award support retroactively,
husband had not challenged that order, and thus the retroactivity
provision was beyond the reach of the current appeal]; see also
In re Marriage of Starr (2010) 189 Cal.App.4th 277, 290–291
[where support order was based on obvious Dissomaster error,
whether noncustodial parent was entitled to credit for past
overpayment was within the trial court’s sound discretion; trial
court did not abuse its discretion by declining request for credit].)
      B.     Analysis
      Taken together, the cases cited above stand for the
proposition that trial courts do not abuse their discretion by
retroactively modifying child support orders in some limited cases
as necessary to correct obvious errors and to assure children are
appropriately supported. For the reasons that follow, we
conclude that this is such a case.
      First, as noted above, California has a strong public policy
in favor of adequate child support. (E.g., In re Marriage of
Cheriton, supra, 92 Cal.App.4th at p. 283; County of Kern v.
Castle, supra, 75 Cal.App.4th at p. 1455.) Permitting father to




                                 22
entirely evade his statutory obligation to support his children for
well more than a year would be wholly inconsistent with the
principles articulated in the child support guidelines.
       Second, family courts are, fundamentally, courts of equity.
(See In re Marriage of Siva, supra, 53 Cal.App.5th at p. 1181; In
re Marriage of Calcaterra & Badakhsh, supra, 132 Cal.App.4th at
p. 38.) Accordingly, “[a]lthough a court cannot transgress
statutory mandates, family law proceedings ‘ “are equitable
proceedings in which the court must have the ability to exercise
discretion to achieve fairness and equity.” ’ ” (In re Marriage of
Siva, at p. 1181.) In the present case, the equities plainly favor
an award of retroactive support. As we have said, the trial court
relieved father of his child support obligation in June 2017 based
on its mistaken belief that father was unemployed and had no
income. In fact, father was earning in excess of $8,000 per month
at a new job he began more than two months before the court
entered its order. Although the error was apparent on the face of
the court’s order, father did not bring it to the court’s attention;
instead, he took advantage of the error by failing to make any
child support payments for more than 18 months. Under these
circumstances, father “is in no position to complain” about the
court’s retroactive correction of its error. (In re Marriage of
Calcaterra & Badakhsh, at p. 38.)
       Finally, pursuant to section 290, a judgment or order made
or entered pursuant to the Family Code “may be enforced by the
court by execution, the appointment of a receiver, or contempt, or
by any other order as the court in its discretion determines from
time to time to be necessary.” In the present case, the trial court
ordered father in June 2017 to advise mother when he resumed
working, and to provide her “with copies of any correspondence




                                23
with Andrew Technologies that reflect that he has been
permanently terminated, rehired, or taken off furlough, as well
as copies of his pay stubs for the first three months when his
employment status with Andrew Technologies changes.” Despite
this order—and notwithstanding father’s present admission that
he received income from Andrew Technologies in nearly every
month between August 2017 and July 2018—there is no evidence
in the appellate record that father ever advised mother that he
had been reinstated by Andrew Technologies.
       There similarly is no evidence that father timely advised
mother that he began working for MDIC in March 2017.
Although father contends he filed and served declarations on
April 19 and May 3, 2017 that disclosed his employment with
MDIC, he has not provided this court with proofs of service on
mother of either declaration. The trial court’s docket similarly
does not reflect that proofs of service were filed in connection
with these declarations.11 Under these circumstances, the order
did not exceed the trial court’s broad discretion to enforce its
order that father disclose to mother when he became reemployed.

11     Although father contends he disclosed his new job at MDIC
at the May 10, 2017 hearing, his disclosure plainly was not
sufficiently clear to communicate to either the court or to mother
that father was employed. Father’s statement to the court, as
reflected in the reporter’s transcript of proceedings, is as follows:
“[B]ack in October of 2016 my salary again was cut in half. I
have provided [the] pay stub, W-2 and clearly establishing that.
[¶] Eventually I lost the job because the company furloughed
every employee, give or take, and I have to look for a new job. [¶]
I have provided new I and E with pay stub associated with my
new position, so clearly this is not the story. Clearly this is the
truth.”




                                 24
       In short, father’s evasive conduct and failure to clearly
apprise the court and mother of his employment status allowed
him to avoid his child support obligation for more than
18 months. In light of the unique facts of this case, we conclude
the trial court did not abuse its discretion by ordering father to
pay child support retroactive to March 6, 2017.
                                   V.
          The Trial Court Did Not Abuse Its Discretion
    by Awarding Fees and Costs Pursuant to Section 271
       A.     Legal Standards
       Section 271 provides, in relevant part: “Notwithstanding
any other provision of this code, the court may base an award of
attorney’s fees and costs on the extent to which the conduct of
each party or attorney furthers or frustrates the policy of the law
to promote settlement of litigation and, where possible, to reduce
the cost of litigation by encouraging cooperation between the
parties and attorneys. An award of attorney’s fees and costs
pursuant to this section is in the nature of a sanction. In making
an award pursuant to this section, the court shall take into
consideration all evidence concerning the parties’ incomes, assets,
and liabilities. The court shall not impose a sanction pursuant to
this section that imposes an unreasonable financial burden on
the party against whom the sanction is imposed. In order to
obtain an award under this section, the party requesting an
award of attorney’s fees and costs is not required to demonstrate
any financial need for the award.” (§ 271, subd. (a).)
       “ ‘We review an award of attorney fees and costs under
section 271 for abuse of discretion. [Citation.] “Accordingly, we
will overturn such an order only if, considering all of the evidence
viewed most favorably in its support and indulging all reasonable




                                25
inferences in its favor, no judge could reasonably make the order.
[Citation.]” [Citation.] We review any factual findings made in
connection with the award under the substantial evidence
standard.’ ” (Parker v. Harbert (2012) 212 Cal.App.4th 1172,
1177.)
       B.    Analysis
       Father’s sole contention with regard to attorney fees is that
the trial court exceeded its jurisdiction in ordering him to pay
fees and costs under section 271 because “[t]he record is devoid of
any evidence of the amount of attorney’s fees and costs [mother]
incurred as result of [father’s] alleged failure to disclose his
income.” Father does not support his contention with citations to
any authority suggesting section 271 requires such evidence,
however, and the law is to the contrary.
       In re Marriage of Corona (2009) 172 Cal.App.4th 1205, is
illustrative. There, the appellant made a contention similar to
father’s here—that the trial court’s award of fees to his former
wife under section 271 was improper because she “provided no
evidentiary support as to the amount of attorney fees and costs
she had incurred.” The Court of Appeal disagreed, finding no
abuse of discretion. It explained: “ ‘[T]he only stricture imposed
by section 271 is that the sanction may not impose
“an unreasonable financial burden” on the party sanctioned.’
(Burkle v. Burkle (2006) 144 Cal.App.4th 387, 403.) [Husband]
does not challenge the financial impact of the sanctions order
upon him. Further, [husband’s] argument as to the lack of
supporting evidence fails because a sanctions award under
section 271 need not ‘be limited to the cost to the other side
resulting from the bad conduct.’ (In re Marriage of Quay (1993)
18 Cal.App.4th 961, 970 [addressing Civ. Code, former § 4370.6,




                                 26
the substantively identical predecessor statute to Fam. Code,
§271].) Because section 271 is not a need-based statute and does
not require a correlation between the sanctioned conduct and
specific attorney fees, it was not essential that [wife] demonstrate
her current financial situation and attorney fees.” (Id. at
pp. 1226−1227; see also In re Marriage of Falcone & Fyke (2012)
203 Cal.App.4th 964, 994 [no merit to wife’s challenge to order
requiring her to pay former husband’s attorney fees;
“ ‘a sanctions award under [Family Code] section 271 need not
“be limited to the cost to the other side resulting from the bad
conduct.” [Citation.] . . . [It] does not require a correlation
between the sanctioned conduct and specific attorney
fees. . . .’ ”].)
        Because evidence of mother’s attorney fees was not
required under section 271, the trial court did not abuse its
discretion by entering an attorney fee award in the absence of
such evidence.




                                 27
                        DISPOSITION
     The September 7, 2018 orders are affirmed. Mother is
awarded her appellate costs.

    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS



                                       EDMON, P. J.

We concur:



                LAVIN, J.



                DHANIDINA, J.




                              28